Citation Nr: 1136969	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1970 to April 1972.  He also reports that he served in the South Carolina National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In May 2011, the Veteran testified that on separation from active duty he joined the South Carolina National Guard, but he was unable to serve for long because of health problems.  National Guard records show that the Veteran was afforded an enlistment examination in June 1973 and an immunization record has entries in 1974 and in 1975.  

Also, the Veteran testified that he first sought treatment for his heart problem from VA in 1973.  VA records in 1982 include 10 to 12 year history of chest pain. 

As the Veteran has identified records pertinent to the claim that have not been obtained, further evidentiary development under the duty to assist is needed. 







Accordingly, the case is REMANDED for the following action:

1.  Request from the Adjutant General of the South Carolina Army National Guard or other appropriate custodian of the South Carolina National Guard the service personnel and service treatment records from 1973 to 1975.  

If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

2.  Request records from the Charleston South Carolina VAMC from April 1972 to November 1982. 

If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above and any other development deemed necessary under the duty to assist, such as affording the Veteran a VA examination and obtaining a VA medical opinion, adjudicate the claim.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


